AO 450 (GAS Rev 10/03)Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

NIKI'I`A MICHELLE MOORE-MONTGOMERY,

Plaintiff,
JUDGMENT IN A CIVIL CASE
V CASE NUMBER; 6117'<3\/-162
NANCY BER_RYHILL, Acting Commissioner
of Social Security,
Defendant.

m Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

m Decision by Coul‘t.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's Order dated March 1, 2019, adopting the Repoi“t and
Recommendation of the Magistrate Judge as the opinion of this Coult, the Commissioner‘s final

decision is affnmed. This case stands closed.

 

 

 

 

Approved by:
Mal‘ch 7, 2019 Scott L. Poff
Date Clerk

‘/i;ob\m ibmw~~w,i\j

 

(By) Deputy Clerk

GAS Rev 1011/03

